DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 14-16, 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Choi et al (US 20150219608).
Regarding claim 1, 21, Choi et al teach an electronic device (figure 4; paragraph [0066]: "electronic device 1"), comprising: a casing (figure 4; paragraph [0066]: "third case 13") having an opening (figure 4; paragraph [0067]: "speaker hole 70"); a speaker enclosure (figure 4; paragraph [0067-0068]: "the second case 12 combined with the first case 11") disposed within the casing (figure 4; paragraph [0067]: "third case 13 can be a cover case"; see figure 4, which shows the case 12 disposed within the case 13) to enclose a speaker (figure 4; paragraph [0067]: "speaker 161"), the speaker enclosure being in communication with the opening of the casing (figure 4; paragraph [0067]: "the second and third cases 12 and 13 can have ... the speaker hole 70 respectively formed thereon") and 
Regarding claim 2, Choi et al teach the fluid is a gas. (Para. 0063)
Regarding claim 3, Choi et al teach the fluid is a liquid. (Para. 0054: water)
Regarding claim 4, Choi et al teach the speaker enclosure is separated and independent from an inner space of the electronic device. (Fig. 4: 11-13 to hold speaker 161 separate and independent from an inner space between 11 and 14)

Regarding claim 8, Choi teaches the sensor comprises a gas sensor (Para. 0063).
Regarding claim 9, Choi teaches the sensor is a liquid sensor (Para. 0063: humidity sensor detects water)

Regarding claim 15-16, Choi teach the fluid transportation device is a MEMS pump, piezoelectric pump. (Para. 0087: vibration motor or actuator such as dual piezoelectric cooling jet )
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Rothkopf (US 2016/0353186).
Regarding claims 10-13, Choi teaches a gas sensor but is silent to the sensor comprises an ozone sensor; a particulate sensor; a volatile organic compound sensor; a light sensor.
Rothkopf (US 2016/0353186) teach a sensors 48 may include environmental sensors such as a temperature sensor, a volatile organic compound sensor, a particulate sensor, a carbon monoxide sensor, a carbon dioxide sensor, an oxygen sensor, an ozone sensor, other gas sensors, a humidity sensor, a moisture sensor, sensors that measure chemical compounds and/or biological substances in water or other liquids or in the air (e.g., water quality sensors), other liquid sensors, or other sensors for measuring the environment.  Rothkopf teach a light sensor for a particle sensor (Para. 0037). It is advantageous to provide an environmental sensor to sense chemicals such as ozone, particulates, and a volatile organic compound as common contaminants desired to be measured to ensure the environment is safe.
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the gas sensor of Choi with the ozone sensor; a particulate sensor; a volatile organic compound sensor; a light sensor of Rothkopf because they are known gas sensor and to provide the above advantage of sensing environmental contaminants to ensure the environment is safe.
s 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Hsueh et al (US 2014/0377099).
Regarding claim 17-20, Choi teaches a piezoelectric actuator, but is silent to a fluid inlet plate having at least one inlet for introducing the fluid, at least one convergence channel disposed corresponding to the at least one inlet, and a central cavity forming a convergence chamber, wherein the at least one convergence channel guides the fluid introduced from the at least one inlet into the convergence chamber, so that the fluid is converged; a resonance plate having a central aperture aligned with the convergence chamber, the resonance plate comprising a movable part around the central aperture; and a piezoelectric actuator facing the resonance plate, wherein a gap is formed between the resonance plate and the piezoelectric actuator to define a first chamber, wherein when the piezoelectric actuator is enabled, the fluid is fed into the fluid transportation device through the at least one inlet of the fluid inlet plate, converged to the central cavity through the at least one convergence channel, transferred through the central aperture of the resonance plate, and introduced into the first chamber, wherein the fluid is transferred through a resonance between the piezoelectric actuator and the movable part of the resonance plate; wherein the piezoelectric actuator comprises: a suspension plate having a first surface and an opposing second surface, wherein the suspension plate is permitted to undergo a bending vibration; an outer frame arranged around the suspension plate; at least one bracket connected between the suspension plate and the outer frame for elastically supporting the suspension plate; and a piezoelectric plate, wherein a length of a side of the piezoelectric plate is smaller than or equal to a length of a side of the suspension plate, and the piezoelectric plate is attached on the first surface of the suspension plate, wherein when a voltage is applied to the piezoelectric plate, the suspension plate is driven to undergo the bending vibration; the suspension plate is a square suspension plate with a bulge; wherein the fluid transportation device further comprises a conducting plate, a first insulation plate and a second insulation plate, wherein the fluid inlet plate, the resonance 
Hsueh et al teach a micro gas pressure piezoelectric pump comprising a fluid inlet plate having at least one inlet for introducing the fluid, at least one convergence channel disposed corresponding to the at least one inlet, and a central cavity forming a convergence chamber, wherein the at least one convergence channel guides the fluid introduced from the at least one inlet into the convergence chamber, so that the fluid is converged; a resonance plate (22 resonance membrane) having a central aperture aligned with the convergence chamber, the resonance plate comprising a movable part around the central aperture; and a piezoelectric actuator facing the resonance plate (piezoelectric actuator 23) , wherein a gap is formed between the resonance plate and the piezoelectric actuator to define a first chamber, wherein when the piezoelectric actuator is enabled, the fluid is fed into the fluid transportation device through the at least one inlet of the fluid inlet plate, converged to the central cavity through the at least one convergence channel (211 convergence channel), transferred through the central aperture of the resonance plate, and introduced into the first chamber, wherein the fluid is transferred through a resonance between the piezoelectric actuator and the movable part of the resonance plate; wherein the piezoelectric actuator comprises: a suspension plate (230 suspension plate) having a first surface and an opposing second surface, wherein the suspension plate is permitted to undergo a bending vibration; an outer frame arranged around the suspension plate; at least one bracket connected between the suspension plate and the outer frame for elastically supporting the suspension plate; and a piezoelectric plate, wherein a length of a side of the piezoelectric plate is smaller than or equal to a length of a side of the suspension plate, and the piezoelectric plate is attached on the first surface of the suspension plate, wherein when a voltage is applied to the piezoelectric plate, the suspension plate is driven to undergo the bending vibration; the suspension plate is a square suspension plate with a bulge (233 ceramic plate bulges); wherein the fluid transportation device further 
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the piezoelectric actuator of Choi for the piezoelectric actuator micropump to provide the above advantage of providing a small, miniature, silent, portable and comfortable means to drive gas in an apparatus. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Dennis White/Primary Examiner, Art Unit 1798